                                          Case 3:21-cv-01720-EMC Document 10 Filed 06/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CINDY COOK,                                       Case No. 21-cv-01720-EMC
                                   8                    Plaintiff,
                                                                                           ORDER ADOPTING REPORT AND
                                   9             v.                                        RECOMMENDATION
                                  10     JOSE DOE, et al.,                                 Docket No. 8
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is Magistrate Judge Jacqueline Scott Corley’s Report and

                                  15   Recommendation (“Report”) to dismiss this action for failure to state a claim and lack of subject-

                                  16   matter jurisdiction. See Docket No. 8.

                                  17          On March 11, 2021, pro se Plaintiff Cindy Cook filed a complaint alleging violations of

                                  18   several civil rights statutes against Jose Doe and Ellen Doe, the property managers of the

                                  19   apartment complex in which she used to reside. See Docket No. 1. Magistrate Judge Corley

                                  20   granted Ms. Cook’s application to proceed in forma pauperis and, after reviewing her complaint

                                  21   for “minimal legal viability” pursuant to 28 U.S.C. § 1915, issued a screening order outlining why

                                  22   Ms. Cook’s complaint failed to state a claim. See Docket No. 4, 6. Ms. Cook then filed the

                                  23   pending amended complaint (“Am. Compl.”). See Docket No. 7.

                                  24          Judge Corley reviewed the amended complaint and found that it also failed to state a claim.

                                  25   Report at 3. Ms. Cook’s Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112, claim is

                                  26   not viable because residential apartments are not places of public accommodation. Id. at 3–4. Ms.

                                  27   Cook also failed to state a claim under 42 U.S.C § 1983 because she did not allege a constitutional

                                  28   violation by a government actor. Id. at 4. Ms. Cook’s claims under the Elder Justice Act of 2009,
                                          Case 3:21-cv-01720-EMC Document 10 Filed 06/15/21 Page 2 of 2




                                   1   42 U.S.C. § 1397j, and mail and theft statutes, 18 U.S.C. §§ 1701, 1708, are unavailing because

                                   2   those statutes do not provide for a private right of action. Id. at 4–5. Finally, Ms. Cook’s

                                   3   unlawful eviction claim must be brought under California state law. Id. at 5. Accordingly, Judge

                                   4   Corley recommends this Court dismiss Ms. Cook’s federal claims and decline to exercise

                                   5   supplemental jurisdiction over her state law claim. Id.

                                   6          The Report was issued and served on May 17, 2021. Ms. Cook’s objections to the Report

                                   7   were due May 31, 2021, fourteen days after the Report was posted on the electronic case filing

                                   8   system. Ms. Cook has not submitted an objection to the Report. The Court has reviewed Judge

                                   9   Corley’s Report and finds it correct, well-reasoned, and thorough, and adopts it in every respect.

                                  10          Accordingly, the Court DISMISSES Ms. Cook’s federal claims with prejudice and

                                  11   DECLINES to exercise supplemental jurisdiction over her state law claim.

                                  12          This order disposes of Docket No. 8. The Clerk of the Court is instructed to issue a
Northern District of California
 United States District Court




                                  13   judgment and close the case.

                                  14

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: June 15, 2021

                                  18
                                  19                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
